DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 04/05/2021 have been entered and fully considered.  Claims 1 and 11-29 are pending.  Claims 2-10 are cancelled.  Claims 21-29 are new.  Claims 1, 11, 13, 15-18, and 20 are amended.  Claims 1 and 11-29 are examined herein.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 21 recites “the phase change material has a specific molar enthalpy of fusion that is less than or equal to a total energy generated during the thermal runaway event.”  However, the specification does not provide support for this limitation.  The specification recites at [0010]: “the specific molar enthalpy of fusion of the phase change material is less than or equal to the total energy required to bring on/perpetuate thermal runaway.”  Emphasis added.
Claim 29 recites “the thin film has a melting temperature that is greater than a temperature at which the thermal runaway event occurs; and the phase change material has a melting temperature that is less than the temperature at which the thermal runaway event occurs.”  However, the specification as filed does not contain support for this limitation.  While paragraph [0035] discusses the film 410 which encapsulates the phase change material 412, the specification does not provide support for the specific claim limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 21, the claim recites “the phase change material has a specific molar enthalpy of fusion that is less than or equal to a total energy generated during the thermal runaway event.”  The meaning of this limitation is unclear because the two quantities being compared have different units (i.e. energy per mole and energy).  For the purpose of this office action, the limitation will be interpreted broadly.
Regarding claim 29, the claim appears to conflict with the claim from which it depends requiring that the the phase change material has a melting temperature that is both approximately equal to and less than the thermal runaway temperature.  It is possible applicant did not intend for claim 29 to depend from claim 27.  However, it is not clear that this is the case.  See below for the interpretation of the instant claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 27 (from which claim 29 depends) recites “the phase change material has a melting temperature that is approximately equal to the thermal runaway temperature” while claim 29 recites “the phase change material has a melting temperature that is less than the temperature at which the thermal runaway event occurs.”  It appears that claim 29 broadens the range recited in claim 27 and, therefore, fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 13-14, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0003523 A1 (“Schaller”).  Supporting evidence provided by US 2018/0254533 A1 (“Nam”) and Open Phys. 2018; 16:574–580 (“Ebadi”).
Regarding claims 1 and 11, Schaller discloses battery 10 and method of making the same, wherein the battery comprises a battery cell 12 and a phase change material 
While Schaller is silent regarding the battery cell comprising an anode, a cathode, and a separator between the anode and cathode, a person having ordinary skill in the art would readily recognize that an anode, a cathode, and a separator between the anode and cathode are inherent components of a battery cell.  See, e.g. Nam at [0015], [0037]-[0038], [0043], [0045].
It is noted that the battery cell would inherently generate an amount of energy during thermal runaway.  It is further noted that the amount of energy generated during a thermal runaway event as claimed is not necessarily a total amount of energy.  Therefore, the amount and specific heat of the phase change material of Schaller are inherently capable of absorbing the amount of energy generated during the thermal runaway event.
Regarding claim 13, Schaller discloses the method of claim 11.  As seen in Fig. 1, the battery 10 is cylindrical and PCM 16 is disposed in the center of the battery.
Regarding claim 14, Schaller discloses the method of claim 11.  The instant claim does not specify the first material.  The first material is interpreted as any other component of the battery, which can be seen in Fig. 1 to surround the PCM 16.
Regarding claim 17
Regarding claim 19, Schaller discloses the method of claim 11.  Schaller discloses an exemplary PCM of paraffin wax sold under the trade name Rubitherm® RT 35.  As shown by Ebadi, RT 35 has a latent heat of fusion of 160 kJ/kg (Table 1).
Regarding claim 20, Schaller discloses the method of claim 11.  As shown in Fig. 1, the PCM 16 contacts an inner perimeter of the battery cell 12.  Schaller also discloses an embodiment (Fig. 2) wherein the battery comprises a first battery cell 12 and a second battery cell 22 wherein the PCM 16 is disposed in a gap 24 between the first and second battery cells 12, 22.  Therefore, the PCM contacts an outer perimeter of the second battery cell 22 and an inner perimeter of first battery cell 12.
Regarding claim 21, Schaller discloses the apparatus of claim 1.  The phase change material of Schaller inherently has a specific molar enthalpy and the battery cell inherently has a total energy generated during the thermal runaway event.  As best understood in view of the rejection under 35 USC 112(b) above, the apparatus of Schaller meets the limitations of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 12, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0003523 A1 (“Schaller”) in view of KR 2004-0043039 A (“Yoon” – machine translation cited herein).
Regarding claims 12, 23, and 26, Schaller discloses the method of claim 11 and the apparatus of claim 1.  Schaller is silent regarding surrounding the phase change material with the separator [claim 11], the separator also wraps around the phase change material to act as a film between the phase change material and the anode and the cathode [claim 23], and the phase change material is coated with the separator and rolled into a jellyroll between the anode and the cathode [claim 26].
Yoon discloses a secondary battery comprising a jelly-roll type electrode assembly (Abstract).  Yoon discloses the structure of the jelly-roll type electrode assembly comprises a center portion (near core O) comprising separator 51 (Figs. 6-9).  In the structure taught by Yoon, the first electrode coating portion and second electrode coating portion are supported, thereby preventing a short circuit of the battery due to collapse of the portion where the first electrode tab is bonded in the thermal stability evaluation.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0003523 A1 (“Schaller”) in view of US 2018/0254533 A1 (“Nam”).
Regarding claim 15, Schaller discloses the method of claim 14.  Schaller is silent regarding the first material comprising polyethylene or polypropylene.
Nam discloses a battery cell (Abstract) and teaches the separator may comprise olefinic polymers such as polypropylene, which is chemically resistant and hydrophobic, or a sheet or a nonwoven fabric made of glass fiber, polyethylene, or the like ([0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included polypropylene or polyethylene in the separator because as shown by Nam these materials are suitable materials for the separator of a battery and Nam teaches polypropylene is chemically resistant and hydrophobic.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0003523 A1 (“Schaller”) in view of US 2003/0031922 A1 (“Maleki”).
Regarding claim 16, Schaller discloses the method of claim 14.  Schaller further discloses an embodiment wherein the battery cell is prismatic in shape (i.e. planar).  As a person having ordinary skill in the art would readily recognize, the battery cell 
Maleki discloses a battery 100 comprising a plurality of cells 112 and a jacket 120 (Abstract; Figs. 1-3; [0014]).  The jacket 120 includes a sleeve 122 that defines a cavity 124 that is complementary in shape to the plurality 110 of cells 112.  The sleeve 122 is disposed around the cells 112 (Fig. 3; [0014]).  The sleeve 122 is constructed from a phase change material ([0014]).  If used in a cold environment, the phase change material acts as an insulator, whereas if used in a warm environment, the phase change material is capable of increasing its thermal conductivity and act as a conductor ([0017]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept of the sleeve as taught by Maleki to retain heat in Li-ion cells while operating at relatively low temperatures, and that conducts heat from the cells while operating at higher temperatures ([0006]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0003523 A1 (“Schaller”) in view of US 2007/0104988 A1 (“Nishii”).
Regarding claim 18
Nishii discloses a coolant comprising a phase change material (Abstract).  Nishii discloses examples of the phase change materials include NaClO4∙H2O (sodium perchlorate monohydrate) ([0030]-[0031]) and paraffins ([0032]-[0033]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the NaClO4∙H2O taught by Nishii for the PCM of Schaller because Nishii discloses NaClO4∙H2O is an equivalent to a paraffin PCM and because Schaller teaches selecting the chemical composition of the PCM to maintain a transition temperature within a desired operating temperature range of a battery for a desired operating cycle of the battery.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0003523 A1 (“Schaller”) in view of US 2010/0028758 A1 (“Eaves”).
Regarding claim 22, Schaller discloses the apparatus of claim 1.  Schaller does not expressly disclose the phase change material has a total enthalpy of fusion that is approximately equal to a total energy generated by the thermal runaway event such that the total energy generated by the thermal runaway event is absorbed by melting the phase change material.
Eaves discloses a thermal runaway suppression system for a battery pack (Abstract) and teaches the concept of providing sufficient thermal mass to absorb the heat released by a cell that is essentially on fire to substantially limit or completely prevent thermal runaway ([0038]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide .

Claims 24 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0003523 A1 (“Schaller”) in view of US 2017/0149103 A1 (“Yang”).  Supporting evidence provided by American Elements.
Regarding claim 24, Schaller discloses the apparatus of claim 1.  Schaller does not expressly disclose the phase change material comprises a salt with a melting point between 200°C and 800°C.
Yang discloses a battery pack having a phase change material (Abstract).  The system may contain at least one layer contains a flame retardant PCM, while at least one other layer contains a PCM with a lower melting temperature (Abstract).  The flame retardant PCM serves to prevent the battery pack from catching on fire or prevent a first from spreading within the battery pack if one occurs ([0006]) and can protect the cells during battery catastrophic failure; and thereby provide all-around protection to the cells ([0052]).  Yang teaches magnesium sulfate heptahydrate is a flame retardant PCM ([0047], [0052], [0054], [0058], [0060]).  As shown by American Elements, magnesium sulfate heptahydrate has a melting point of 250ºC.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flame retardant PCM as taught by Yang to prevent the battery pack from catching on fire and protect the cells during battery catastrophic failure.
Regarding claim 27, Schaller discloses the apparatus of claim 1.  The battery cell of Schaller inherently has a thermal runaway temperature associated with it; 
Yang discloses a battery pack having a phase change material (Abstract).  The system may contain at least one layer contains a flame retardant PCM, while at least one other layer contains a PCM with a lower melting temperature (Abstract).  The flame retardant PCM serves to prevent the battery pack from catching on fire or prevent a first from spreading within the battery pack if one occurs ([0006]) and can protect the cells during battery catastrophic failure; and thereby provide all-around protection to the cells ([0052]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flame retardant PCM as taught by Yang to prevent the battery pack from catching on fire and protect the cells during battery catastrophic failure.  As to the melting temperature, it would have further been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the melting temperature of the flame retardant PCM to achieve the goal of Yang of preventing the battery pack from catching on fire or prevent one from spreading.
Regarding claim 28, modified Schaller discloses the apparatus of claim 27.  The thermal runaway temperature of the battery cell must inherently be above the normal operating temperature of the battery cell, otherwise the battery cell would experience thermal runaway during normal operation.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0003523 A1 (“Schaller”) in view of US 5,795,674 (“Shiota”).
Regarding claim 25, Schaller discloses the apparatus of claim 1.  Schaller does not expressly disclose the battery cell further comprises a cap with a positive temperature coefficient element that increases resistance above a threshold temperature, wherein the threshold temperature is less than a thermal runaway temperature.
Shiota discloses a battery comprising a positive temperature coefficient (PTC) element 13 disposed on an inside of battery cover 11 (Fig. 1; col. 3, lines 16-20).  The PTC element 13 is a thermo-resistive element such that its electrical resistance increases with increasing temperature of the battery, so that electric current may be interrupted under an adverse heating condition (col. 3, lines 47-51).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the PTC element in the battery cover as taught by Shiota to interrupt the current under an adverse heating condition.  As to the threshold temperature, it would have been obvious to select an appropriate threshold temperature of the PTC element such that the PTC element increases its electrical resistance prior to the battery being adversely affected by temperature depending on the particulars of the battery, such as chemistry, etc., based on the teaching of Shiota.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0003523 A1 (“Schaller”) in view of US 2017/0149103 A1 (“Yang”) as applied to claim 27 above, and further in view of US 2019/0097265 A1 (“Takashi”).
Regarding claim 29, modified Schaller discloses the apparatus of claim 27.  As discussed above, the battery cell of Schaller inherently has a thermal runaway 
Schaller and Yang do not expressly disclose the phase change material is encased in a thin film separating the phase change material from the anode and the cathode of the battery cell and the thin film has a melting temperature that is greater than a temperature at which the thermal runaway event occurs.
Takashi discloses a device for controlling the temperature of a Li-ion battery cell (Abstract).  Takashi teaches the concept of encapsulating a phase change material (PCM) with an encapsulating material that has a higher melting point than that of the PCM (Abstract; [0014]).  The PCM is encapsulated to avoid damaging the electrolyte when the phase change material is melted ([0007]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the PCM and have selected the melting point of the encapsulating material as taught by Takashi to avoid damaging the electrolyte when the phase change material is melted.

Response to Arguments
In view of the amendment to claim 15 and the cancellation of claim 5, the objection to said claims has been withdrawn.
Applicant's arguments filed 04/05/2021 regarding the rejection of claims 1 and 11 under 35 USC 102(a)(1) have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For example, applicant argues the PCM of Schaller would be fully melted after exceeding 50°C and would be unable to absorb additional heat that would be generated by a thermal runaway event.  It is noted that the claim does not recite that claims 1 and 11 do not recite that the total amount of energy generated during the thermal runaway event is absorbed, but rather an amount of energy is absorbed.  Furthermore, claims 1 and 11 do not recite that the phase change of the phase change material absorbs the heat.  The Office notes that the total amount of energy is addressed in the rejection of claim 22 above.  It is also noted that even if the phase change material of Schaller is completely melted prior to the thermal runaway event, it is still capable of absorbing energy during the thermal runaway event.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727